NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                    Submitted  November  4,  2013*  
                                                                                                     Decided  November  12,  2013  
  
                                                                                                               Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               MICHAEL  S.  KANNE,  Circuit  Judge  
  
                                                                                               ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
  
No.  13-­‐‑1064                                                                                                                Appeal   from   the   United  
                                                                                                                               States   District   Court   for   the  
MICHAEL  MEJIA,                                                                                                                Northern   District   of   Illinois,  
     Plaintiff-­‐‑Appellant,                                                                                                   Eastern  Division.  
                                               v.                                                                                
                                                                                                                               No.  12  C  2826  
CHRISTOPHER  HARRINGTON,  et  al.,                                                                                             Suzanne  B.  Conlon,  Judge.  
      Defendants-­‐‑Appellees.  
  

                                                                                                                Order  
      
    Michael  Mejia,  a  prisoner  of  Illinois,  contends  that  correctional  officers  penalized  
him  (by,  for  example,  making  false  allegations  of  disciplinary  infractions)  in  response  to  
grievances  and  a  suit  he  had  filed.  The  district  court  screened  Mejia’s  complaint,  28  
U.S.C.  §1915A,  and  dismissed  it  as  barred  by  Edwards  v.  Balisok,  520  U.S.  641  (1997).  Ed-­‐‑
wards  and  its  predecessor  Heck  v.  Humphrey,  512  U.S.  477  (1994),  hold  that  a  federal  suit  
                                                                                                 
           *  The  defendants  were  not  served  with  process  in  the  district  court  and  have  not  participated  in  this  

appeal.   After   examining   appellant’s   brief   and   the   record,   we   have   concluded   that   oral   argument   is   un-­‐‑
necessary.  See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                           
No.  13-­‐‑1064                                                                                         Page  2  

under  42  U.S.C.  §1983  cannot  be  based  on  a  proposition  that  is  incompatible  with  the  
outcome  of  a  criminal  prosecution,  or  prison-­‐‑disciplinary  decision,  unless  the  conviction  
or  decision  has  been  vacated.  Mejia’s  disciplinary  sanctions  remain  in  force.  
       
     Mejia  sought  reconsideration,  observing  that  he  had  not  been  deprived  of  good-­‐‑time  
credits  and  contending  that  lesser  forms  of  intra-­‐‑prison  discipline  do  not  bring  a  suit  
within  the  scope  of  Edwards.  See  Muhammad  v.  Close,  540  U.S.  749  (2004);  Simpson  v.  
Nickel,  450  F.3d  303  (7th  Cir.  2006).  The  district  court  denied  this  motion.  Mejia  did  not  
appeal.  Instead  he  filed  a  second  post-­‐‑judgment  motion  making  the  same  arguments  as  
the  first.  The  district  court  denied  that  successive  motion,  and  Mejia  then  appealed—but  
by  then  the  time  to  appeal  the  original  decision  had  expired.  This  court  entered  an  order  
on  June  10,  2013,  notifying  Mejia  that  the  district  court’s  original  decision  is  no  longer  
subject  to  appeal  and  instructing  him  that  his  appellate  brief  must  be  limited  to  the  pro-­‐‑
priety  of  the  district  court’s  order  denying  his  successive  motion—which,  because  of  its  
timing,  is  treated  as  a  motion  for  relief  under  Fed.  R.  Civ.  P.  60(b)(6).  See,  e.g.,  Justice  v.  
Cicero,  682  F.3d  662,  665  (7th  Cir.  2012).  
       
     The  first  motion  to  reconsider  postponed  the  time  for  appeal  until  it  was  decided,  
see  Fed.  R.  App.  P.  4(a)(4),  which  occurred  on  September  11,  2012.  Mejia  then  had  30  
days  to  appeal.  He  did  not  file  a  notice  of  appeal,  however,  until  January  8,  2013,  after  
the  district  court  denied  his  second  post-­‐‑judgment  motion.  The  second  motion  had  no  
effect  on  the  time  for  appeal,  so  the  notice  of  appeal  was  untimely,  and  we  lack  appel-­‐‑
late  jurisdiction  with  respect  to,  the  district  court’s  original  substantive  decision.  See,  
e.g.,  Blue  v.  Electrical  Workers,  676  F.3d  579,  582  (7th  Cir.  2012).  The  only  subject  within  
our  jurisdiction  is  the  propriety  of  denying  the  motion  for  relief  under  Rule  60.  
       
     Mejia  ignored  our  order.  His  brief  addresses  the  propriety  of  the  district  court’s  ini-­‐‑
tial  decision  dismissing  his  suit  on  the  basis  of  Edwards.  He  does  not  contend  that  his  
second  motion  for  reconsideration  justifies  reopening  the  judgment  under  the  standard  
of  Rule  60(b)(6),  which,  as  Gonzalez  v.  Crosby,  545  U.S.  524,  536–38  (2005),  observes,  is  
limited  to  a  few  extraordinary  post-­‐‑judgment  developments.  Mejia  does  not  contend  
that  any  of  Rule  60’s  other  subsections  applies;  he  does  not  maintain,  for  example,  that  
the  adverse  judgment  is  the  result  of  fraud  on  the  court.  Since  Mejia’s  brief  does  not  of-­‐‑
fer  a  good  reason  to  conclude  that  the  district  judge  abused  her  discretion  in  denying  
relief  under  Rule  60(b)(6),  the  decision  denying  the  successive  motion  must  be  affirmed.  
       
     We  have  a  brief  word  about  a  portion  of  the  district  court’s  order.  The  judge  wrote  
that  this  suit  counts  toward  the  three  that  will  severely  restrict  a  prisoner’s  ability  to  lit-­‐‑
igate  in  forma  pauperis.  Under  28  U.S.C.  §1915(g),  “if  the  prisoner  has,  on  3  or  more  prior  
occasions,  while  incarcerated  or  detained  in  any  facility,  brought  an  action  or  appeal  in  
No.  13-­‐‑1064                                                                                          Page  3  

a  court  of  the  United  States  that  was  dismissed  on  the  grounds  that  it  is  frivolous,  mali-­‐‑
cious,  or  fails  to  state  a  claim  upon  which  relief  may  be  granted,”  then  a  court  may  
permit  future  litigation  without  prepayment  of  filing  fees  only  if  “the  prisoner  is  under  
imminent  danger  of  serious  physical  injury.”  
       
     The  district  court  did  not  explain  why  Mejia’s  suit  is  “frivolous,  malicious,  or  fails  to  
state  a  claim  upon  which  relief  may  be  granted”.  Heck  and  Edwards  deal  with  timing  ra-­‐‑
ther  than  the  merits  of  litigation.  Until  the  conviction  or  disciplinary  decision  is  set  
aside,  the  claim  is  unripe,  and  the  statute  of  limitations  has  not  begun  to  run.  Heck  and  
Edwards  do  not  concern  the  adequacy  of  the  underlying  claim  for  relief.  
       
     It  is  possible  in  principle  for  a  prisoner  to  contend,  frivolously  or  maliciously,  that  a  
suit  is  compatible  with  Heck  and  Edwards,  but  the  district  court  did  not  find  that  Mejia’s  
contentions  deserve  those  labels.  Given  Muhammad  and  Simpson,  which  support  Mejia’s  
position,  no  such  finding  would  be  tenable.  As  a  result,  neither  this  suit  nor  the  appeal  
counts  as  a  “strike”  under  §1915(g).  
       
     Mejia  paid  the  filing  fee  for  this  appeal.  If  in  the  future  a  district  court  should  deny  a  
motion  to  proceed  in  forma  pauperis  on  the  ground  that  the  current  suit  or  appeal  counts  
as  a  “strike,”  Mejia  can  appeal  and  obtain  relief  in  this  court  before  paying  the  filing  fee.  
See  Robinson  v.  Powell,  297  F.3d  540,  541  (7th  Cir.  2002).  

                                                                                                     AFFIRMED